The judgment under review will be affirmed, for the reasons expressed in the opinion of Mr. Justice Porter, ubi supra. *Page 277 
In connection with the appeal, there was an application at the opening of the term "for the allowance of counsel fees for services rendered in the certiorari proceedings instituted by the respondent-appellant in the New Jersey Supreme Court and in the two appeals by the said respondent-appellant to this court." This was held over awaiting arguments of the main case, and is now to be decided.
The right to counsel fees in a case of this kind, and generally with certain exceptions, as for example divorce cases, will cases and administration of trusts, is wholly a creature of statute:Comparri v. James Reading, Inc., 121 N.J.L. 591; so that unless the present application has statutory support, it must be denied.
There is no such statutory support. The statute bearing on counsel fees in compensation cases is N.J.S.A. 34:15-67, a cursory reading of which will show that it confers no power on this court to award counsel fees in this class of cases. The motion is therefore denied.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, HEHER, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.
For reversal — None.